Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-131147, filed on 07/31/20.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 4-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2005/0151547) in view of Nakamura (US 2010/0304625). (“Machida”).
6.	Regarding claim 1, Machida teaches An inspection jig [Figures 1-6, an inspection jig is shown] comprising: a plurality of contacts each of which has a rod shape [Figure 6, cylindrical rod shape contacts 100 are shown]; a first support portion that supports a first end portion side of the plurality of contacts [Figure 6, a first support portion 500 is shown]; and a second support portion that supports a second end portion side of the plurality of contacts [Figure 6, a second support portion 600 is shown], wherein the first support portion includes a facing support plate that is disposed to face the second support portion in a manner separated from the second support portion and has a plurality of through holes through which the plurality of contacts are inserted [Figure 6, the first support portion 500 includes a facing support plate, through holes 510 and 610 are shown], and a cross section of each of the through holes has an (elliptical) shape whose major axis extends in a predetermined specific direction along a plane direction of the facing support plate [Figure 6, a cross section of the through holes 510, 610 has a shape whose major axis extends in a predetermined specific direction along a plane direction of the facing support plate].
Machida does not explicitly teach the through hole has an elliptical shape.
However, Nakamura teaches the through hole has an elliptical shape [P(0011) teaches elliptical through hole].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Machida with Nakamura. Doing so would allow Machida to comprise elliptical probe hole in order to allow probe contact to smoothly enter and pass in order to improve testing.
7.	Regarding claim 2, Machida teaches wherein the plurality of contacts have a cylindrical shape, and a radius of curvature of both end portions of the cross section in the specific direction is smaller than a radius of each of the contacts [Figures 1-6, cylindrical shape contacts 100 is shown and the arrangement of cross section is also shown].
8.	Regarding claim 4, Machida teaches wherein the plurality of through holes are disposed in a manner divided into an (odd) column and an (even) column extending in parallel to each other along a predetermined first direction, and each of the through holes in the (even) column passes 46through a center of each of the through holes in the (odd) column and is located between straight lines in a second direction orthogonal to the first direction [Figures 1-6, column arrangement of through holes 210 is shown]. 
Machida does not explicitly teach an odd column and an even column.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Machida to optimize the number of column because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
9.	Regarding claim 5, Machida teaches the inspection jig.
Machida does not explicitly teach wherein a distance between centers of the through holes adjacent to each other in the first direction in each of the odd columns is shorter than a distance between centers of the through holes of the odd columns adjacent to each other in the second direction, a distance between centers of the through holes adjacent to each other in the first direction in each of the even columns is shorter than a distance between centers of the through holes of the even columns adjacent to each other in the second direction, and the specific direction is the second direction.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Machida to rearrange the through holes and modify the distance between them because it has been held that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
10.	Regarding claim 6, Machida teaches the inspection jig.
Machida does not explicitly teach wherein an opening edge portion on the second support portion side of each of the through holes is chamfered.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Machida to modify the shape of the opening edge portion since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955).
11.	Regarding claim 9, Machida teaches wherein the first support portion includes a support plate located on an opposite side to the second support portion on the facing support plate, and the facing support plate has a bending strength larger than that of the support plate [Figures 1-6, the first support portion 500 includes a support plate].
12.	Regarding claim 10, Machida teaches wherein the first support portion includes a support plate located on an opposite side to the second support portion on the facing support plate, a plurality of corresponding through holes are formed in the support plate such that a same contact is inserted into a plurality of through holes of the facing support plate, as to the through holes of the facing support plate and the through hole of the support plate corresponding to each other, a position of the through hole of the facing support plate and a position of the through hole of the support plate are shifted with respect to a perpendicular line of the facing support plate so that the contact is inclined with respect to the perpendicular line, and a direction of the shift is along the specific direction [Figures 1-6, the inclined arrangement of contacts is shown].
13.	Regarding claim 11, Machida teaches wherein the plurality of through holes are arranged in a plurality of columns along the specific direction and arranged in a plurality of columns along a third direction intersecting the first direction, and, in a region where the through holes are arranged at equal intervals, number of columns arranged in the specific direction is smaller 49than number of columns arranged in the third direction [Figures 1-6, the arrangement of through holes in columns is shown].
14.	Regarding claim 12, Machida teaches An inspection apparatus comprising: the inspection jig according to claim 1; and an inspection processing unit that inspects an inspection object based on an electric signal obtained by bringing the contact into contact with an inspection point provided on the inspection object [Figures 1-6, an inspection apparatus and inspection processing unit is taught].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 3, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Machida (US 2005/0151547)
17.	Regarding claim 3, Machida teaches An inspection jig [Figures 1-6, an inspection jig is shown] comprising: a plurality of rod-like contacts [Figure 6, cylindrical rod shape contacts 100 are shown]; a first support portion that supports a first end portion side of the plurality of contacts [Figure 6, a first support portion 500 is shown]; and a second support portion that supports a second end portion side of the plurality of contacts [Figure 6, a second support portion 600 is shown], wherein the first support portion includes a facing support plate that is disposed to face the second support portion in a manner separated from the second support portion and has a plurality of through holes through which the plurality of contacts are inserted [Figure 6, the first support portion 500 includes a facing support plate, through holes 510 and 610 are shown], a cross section of each of the through holes has a shape elongated in a predetermined specific direction along a plane direction of the facing support plate [Figure 6, a cross section of the through holes 510, 610 has an elongated shape whose major axis extends in a predetermined specific direction along a plane direction of the facing support plate], and an inner wall on one end side in the specific direction of each of the through holes and a contact inserted through each of the through holes are in contact with each other at two points or two lines [Figure 6, a contact at two points is shown].
18.	Regarding claim 16, Machida teaches wherein the first support portion includes a support plate located on an opposite side to the second support portion on the facing support plate, and the facing support plate has a bending strength larger than that of the support plate [Figures 1-6, the first support portion 500 includes a support plate].  
19.	Regarding claim 17, Machida teaches wherein the first support portion includes a support plate located on an opposite side to the second support portion on the facing support plate, a plurality of corresponding through holes are formed in the support plate such that a same contact is inserted into a plurality of through holes of the facing support plate, as to the through holes of the facing support plate and the through hole of the support plate corresponding to each other, a position of the through hole of the facing support plate and a position of the through hole of the 51support plate are shifted with respect to a perpendicular line of the facing support plate so that the contact is inclined with respect to the perpendicular line, and a direction of the shift is along the specific direction [Figures 1-6, the inclined arrangement of contacts is shown].
20.	Regarding claim 18, Machida teaches wherein the plurality of through holes are arranged in a plurality of columns along the specific direction and arranged in a plurality of columns along a third direction intersecting the first direction, and, in a region where the through holes are arranged at equal intervals, number of columns arranged in the specific direction is smaller 49than number of columns arranged in the third direction [Figures 1-6, the arrangement of through holes in columns is shown].
21.	Regarding claim 19, Machida teaches An inspection apparatus comprising: the inspection jig according to claim 3; and an inspection processing unit that inspects an inspection object based on an electric signal obtained by bringing the contact into contact with an inspection point provided on the inspection object [Figures 1-6, an inspection apparatus and inspection processing unit is taught].

22.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2005/0151547)
23.	Regarding claim 13, Machida teaches wherein the plurality of through holes are disposed in a manner divided into an (odd) column and an (even) column extending in parallel to each other along a predetermined first direction, and each of the through holes in the (even) column passes through a center of each of the through holes in the (odd) column and is located between straight lines in a second direction orthogonal to the first direction.
[Figures 1-6, column arrangement of through holes 210 is shown]. 
Machida does not explicitly teach an odd column and an even column.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Machida to optimize the number of column because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
24.	Regarding claim 14, Machida teaches the inspection jig.
Machida does not explicitly teach wherein an opening edge portion on the second support portion side of each of the through holes is chamfered.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Machida to modify the shape of the opening edge portion since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955).

25.	Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashizaki et al. (US 10,859,599) in further view of Koike Hideki (JP 2008241808, translation attached). (“Haya” and “Koike”).
26.	Regarding claim 1, Haya teaches An inspection jig [Figures 1-6, an inspection jig is shown] comprising: a plurality of contacts each of which has a rod shape [Figures 1-6, rod shape contacts 10 are shown]; a first support portion that supports a first end portion side of the plurality of contacts [Figures 1-6, a first support portion 24 is shown]; and a second support portion that supports a second end portion side of the plurality of contacts [Figures 1-6, a second support portion 25 is shown], wherein the first support portion includes a facing support plate that is disposed to face the second support portion in a manner separated from the second support portion and has a plurality of through holes through which the plurality of contacts are inserted [Figures 1-6, the first support portion 24 includes a facing support plate, through holes 250 are shown], and a cross section of each of the through holes has an (elliptical) shape whose major axis extends in a predetermined specific direction along a plane direction of the facing support plate [Figures 1-6, a cross section of the through holes 250 has a shape whose major axis extends in a predetermined specific direction along a plane direction of the facing support plate].
Haya does not explicitly teach the through hole has an elliptical shape.
However, Koike teaches the through hole has an elliptical shape [Figures 3, 6-7 shows elliptical through hole].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Haya and Koike. Doing so would allow Haya to comprise elliptical probe hole in order to allow probe contact to smoothly enter and pass in order to improve testing.

Allowable Subject Matter
27.	Claims 7-8, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
28.	Claims 7-8, 15 states:
7. The inspection jig according to claim 1, wherein a smooth layer for reducing friction is formed on an inner surface of each of the through holes, and a friction coefficient of the smooth layer with 47respect to the contact is smaller than a friction coefficient of a base portion of the smooth layer on the facing support plate.  
8. The inspection jig according to claim 6, wherein an opening edge portion on the second support portion side of each of the through holes is a chamfered portion by being chamfered, a smooth layer for reducing friction is formed on at least one of a through hole main body portion which is a portion excluding the chamfered portion and the chamfered portion on an inner surface including the chamfered portion of each of the through holes, and a friction coefficient of the smooth layer with respect to the contact is smaller than a friction coefficient of a base portion of the smooth layer on the facing support plate.
15. The inspection jig according to claim 3, wherein a smooth layer for reducing friction is formed on an 50inner surface of each of the through holes, and a friction coefficient of the smooth layer with respect to the contact is smaller than a friction coefficient of a base portion of the smooth layer on the facing support plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868